t c memo united_states tax_court marilyn j baker petitioner v commissioner of internal revenue respondent docket no filed date g david johnston for petitioner robert w west for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies in petitioner's federal_income_tax and additions to tax in the following amounts deficiency sec_6651 a sec_6654 dollar_figure dollar_figure sec_61 big_number big_number - unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioner this court must decide whether the military retirement payments petitioner received in and pursuant to a divorce agreement constitute alimony payments includable in gross_income if the payments are not includable as alimony whether the payments constitute annuity or retirement income includable in gross_income whether petitioner is liable for the sec_6651 addition_to_tax for failing to file timely her and federal_income_tax returns and whether petitioner is liable for the sec_6654 addition_to_tax for underpaying estimated income_tax in and this case was submitted fully stipulated pursuant to rule all of the facts stipulated are so found petitioner resided in ozark alabama at the time she filed her petition marilyn j baker petitioner was formerly married to robert vernon baker jr mr baker mr baker was a career military officer who retired from the u s air force with the rank of colonel prior to date during and mr baker received dollar_figure dollar_figure and dollar_figure respectively in military retirement pay mr baker filed a complaint for divorce from petitioner in the circuit_court of calhoun county alabama in the parties entered into settlement negotiations on date petitioner and mr baker were granted a divorce under the judgment of divorce paragraph titled property settlement reads as follows beginning date the plaintiff shall pay the defendant fifty percent of his monthly gross military retirement pay from the u s army each month as a property settlement until such time as she remarries or co-habitates with another person or until her death in the event the defendant remarries then she shall receive twenty-five percent of the plaintiff's monthly gross military retirement pay the said monthly gross retirement pay will be the top line of the plaintiff's les statement said payments shall be paid directly to the defendant's checking account by the u s government through the plaintiff's allotment incorporated into the judgment of divorce is the agreement included in paragraph of the agreement under the heading of property settlement 1s a provision substantially_similar to paragraph of the judgment of divorce mr baker made payments to petitioner of one-half of his monthly military retirement income after approximately months the payments were automatically made to petitioner by the department of defense petitioner received payments of dollar_figure in dollar_figure in and dollar_figure in mr baker deducted these amounts as alimony payments on his federal_income_tax returns petitioner did not file federal_income_tax returns for and she timely filed her return but did not report the dollar_figure payment as income petitioner made no federal_income_tax payments in or but dollar_figure was withheld from her wages petitioner and mr baker did not live together in the same household at any time from date to date respondent has determined that the military retirement payments constitute alimony income to petitioner under sec_71 petitioner contends that the payments she received from the military retirement_plan were in furtherance of a division of property and should be excluded from her income under sec_1041 sec_61 defines gross_income to mean all income from whatever source derived including alimony payments sec_61 whether a payment constitutes alimony within the meaning of sec_61 is determined by reference to sec_71 sec_71 provides that there shall be included in gross_income any amount received as alimony sec_71 defines the term alimony as any cash payment that meets the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c ain the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if a payment satisfies all of these factors then the payment is alimony if it fails to satisfy any one of these factors then the payment is not alimony jaffe v commissioner tcmemo_1999_ in this case subparagraphs a c and d of sec_71 are satisfied and are not in dispute the issue before u sec_1s whether the payments satisfy the requirement of subparagraph b of sec_71 petitioner contends that because the military retirement payments are specifically labeled as a property settlement such designation should allow the payments to be treated as nonalimony under sec_71 b respondent contends that the classification of the payments as a property settlement is not a designation that the payments should be excludable from petitioner's income and non-deductible by mr baker and that absent such a designation sec_71 b satisfied and the payments are alimony prior to under sec_71 only payments that were in the nature of alimony or support as opposed to a property settlement would be treated as alimony for federal_income_tax purposes hoover v commissioner f 3d 6th cir affg tcmemo_1995_183 the labels assigned to payments were not determinative in deciding whether a payment constituted alimony or a division of property 60_tc_685 affd without published opinion 511_f2d_1393 3d cir boole v commissioner tcmemo_1998_147 instead whether payments represented support or property settlement was a question of intent hoover v commissioner supra pincite to determine the parties' intent the courts examined various factors which made the alimony nonalimony determination subjective id in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 congress amended sec_71 the purpose behind the amendment was to eliminate the subjective inquiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test hoover v commissioner supra pincite in nelson v commissioner tcmemo_1998_268 under sec_71 as amended the court agreed with the statement that if the payments fit within the definition of alimony for federal_income_tax purposes the intended purpose for the payments is of no consequence thus we find that the parties' intent in this case except as reflected in the divorce_or_separation_instrument itself is moot we look to the agreements executed by the parties and reject any arguments based on the settlement negotiations mentioned above the only relevant question is whether the classification of payments as property settlement in the agreement or judgment of divorce is sufficient to satisfy sec_71 b a cash payment satisfies sec_71 b if the divorce agreement or other instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 this court has previously held that the designation in the instrument need not specifically refer to sec_71 and sec_215 112_tc_317 however the statutory language of sec_71 b does not allow designations by attenuated implication medlin v commissioner tcmemo_1998_378 the instrument must contain a clear explicit and express direction that the payments are not to be treated as income 125_f3d_551 7th cir affg tcmemo_1995_554 if there is no express designation that the payments are not to be treated as income the payments are considered alimony for federal_income_tax purposes richardson v commissioner supra pincite jaffe v commissioner supra in estate of goldman the divorce instrument classified the payments in question as a division of property but unlike the instruments in the instant case the divorce instrument in estate of goldman also stated the parties intend and agree that all transfers of property as provided for herein are subject_to the provisions of sec_1041 and that they shall be accounted for and reported on his or her respective individual income_tax returns in such a manner so that no gain_or_loss shall be recognized as a result of the division and transfer of property as provided for herein each party shall file his or her federal and state tax returns and report his or her income and losses thereon consistent with the foregoing intent of reporting the division and transfers of property as a non-taxable event estate of goldman v commissioner supra pincite we found that the agreement mandates nonalimony treatment of the payments through paragraph of the agreement which provides that the payments in question are to be subject_to the provisions of sec_1041 and reported on the parties' tax returns as a nontaxable event id pincite this court stated that this was a clear explicit and express direction that the monthly payments were not to be includable in the recipient's income id we held that based on a reading of the agreement from a reasonable commonsense perspective the agreement contained a nonalimony designation within the purview of subparagraph b of sec_71 id pincite in this case the provisions in the judgment of divorce and the agreement do not specifically address the federal_income_tax consequences of the payments on the parties cf estate of goldman v commissioner supra yet petitioner asks that we find that the classification of a payment as a property settlement is a clear explicit and express designation that the payments are to be nontaxable to petitioner and nondeductible to mr baker under federal_income_tax laws in making our determination we note that in divorce instruments parties may characterize payments in different ways such as alimony periodic alimony alimony_in_gross property settlement division of property etc the meaning of these terms may vary from state to state moreover the effect that such classifications may have in each state may be dependent upon the intent of the parties or other factual circumstances as we noted above congress specifically revised sec_71 in order to eliminate the subjective inquiries into the nature of payments the label of property settlement with no further clarification does not clearly inform us that the parties considered the federal_income_tax consequences of the payments under sec_71 sec_215 and or to find for petitioner we would have to conclude that the use of the term property settlement designated that the payments would not be taxable under sec_71 nor deductible under sec_215 this would be a designation by uncertain implication rather than by clear explicit and express direction we find that the labeling of the payments as a property settlement with nothing more is not a clear explicit and express direction that the payments are not includable in petitioner's gross_income and are not deductible by mr baker a reasonable commonsense reading of the instruments does not establish that there is a nonalimony designation regarding the federal_income_tax implications of the payments therefore sec_71 b is satisfied and the payments are alimony includable in petitioner's gross_income because the payments are includable in petitioner's gross_income as alimony we need not address the issue of whether the payments constitute annuity or retirement income respondent contends that petitioner is liable for additions to tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for the failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner provided no evidence regarding her failure_to_file her returns for and accordingly we sustain respondent’s determination on this issue we now consider whether petitioner is liable for the additions to tax under sec_6654 for underpayments of estimated_taxes for and sec_6654 c imposes a requirement that estimated_taxes be paid in installments if a taxpayer fails to pay a sufficient amount of estimated_taxes sec_6654 provides for a mandatory addition_to_tax in the absence of exceptions not applicable here 75_tc_1 petitioner is liable for the additions to tax under sec_6654 decision will be entered for respondent
